Title: From George Washington to the Committee at Headquarters, 18 July 1780
From: Washington, George
To: Committee at Headquarters


					
						Gentn
						Head qrs [Preakness, N.J.] July 18th 1780
					
					I have the honor to submit to Your consideration the inclosed Copies of Two Acts of the States of Connecticut and Massachusetts Bay, which passed respectively on the 2d & 4th of May. The first, by the State of Connecticut, You will be pleased to observe, is for adopting the Regiment (one of the Additional sixteen) commanded by Colo. Samuel B. Webb, and declaring it One of their Battallions, in the Army of the United States: the Last, by Massachusetts bay, for adopting in like manner, the Regiment commanded by Colo. Henry Jackson (Another of the additional Sixteen) into the line of that State, in the Army, and requesting it to be arranged accordingly. The measure in both instances, I beg leave to mention, appears to me for the reasons assigned by the Legislatures & many others that might be suggested, to be eligible, and if it should strike the Committee in the same point of view, they will be pleased to carry the Acts into execution. In such case Webb’s Regiment will be the 9th in the Connecticut line—and Jackson⟨’s⟩ the 16th in that of Massachusett’s bay. I have the Honor to be With great respect & esteem Genn Yr Most Obedt st
					
						Go: Washington
					
				